Notice of Allowability

Drawings
The replacement sheets of drawings filed July 11, 2022 are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggests in combination a method for receiving an amplitude shift keyed signal provided over a multi-layered transmission from a plurality of different precoding of different symbols for the respective layers comprising: estimating, from the sequence of signal values, a channel quality for each layer of the multi-layered transmission and selecting one of a plurality of detection methods for decoding the signal, based on a difference in the channel quality between the respective layers as recited in claim 17, lines 5-9. Claims 24 and 25 disclose circuitry/circuit configured to perform these steps and are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Luschi et al. (US Publication No. 2009/0111542 A1); Yi (US Patent No. 8,145,163 B2) and Park et al. (US Patent No. 8,699,643 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Betsy Deppe whose telephone number is 571-272-3054. The examiner can normally be reached Monday, Wednesday and Thursday, 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn, can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BETSY DEPPE/Primary Examiner, Art Unit 2633